DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-7 and 10-13 are pending in this application and were examined on their merits.

The objection to the Specification because it contains embedded hyperlinks and/or other forms of browser-executable code has been withdrawn due to the Applicant’s amendments to the Specification filed 01/11/2022.

The objection to the Specification because of the improper use of Trademarks has been withdrawn due to the Applicant’s amendments to the Specification filed 01/11/2022.







claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time
the application was filed, had possession of the claimed invention, has been withdrawn due to the Applicant’s amendments to Claim 7 filed 01/11/2022.

The rejection of Claims 1-13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. § 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 01/11/2022.

Claims 4-8 and 10-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112
(pre-AlA), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to Claims 4 and 10 filed 01/11/2022.




The rejection of Claims 1-13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. § 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 01/11/2022.

The rejection of Claims 7-13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. § 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to Claim 7 filed 01/11/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the above objections/rejections have been fully considered and are persuasive. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al.
(2014), and Lochner et al. (2000), all of record.

Saez et al. teaches a method of conditioning a donor heart, comprising:
performing an in vivo cardioplegia by administering 800-1000 ml (depending on donor size) of a 4 ºC cardioplegic-blood solution to stop the donor heart prior to implanting the donor heart on an Organ Care System (Pg. 2100, Column 2, Lines 14-18);
wherein the time of duration of first safe anoxia is 13-39 minutes (overlapping/encompassing the claimed value of 20 minutes) (Pg. 2101, Column 2, Lines 50-52);

ex vivo cardioplegia is performed prior to removal from the Organ Care System device and implantation of the donor heart to a recipient by administration of 1000 ml of cold Custodiol® HTK cardioplegic solution (Pg. 2101, Column 1, Lines 30-34), and reading on Claims 1 in part, and 7 in part.

The teachings of Saez et al. were discussed above.

Saez et al. did not teach a method wherein in each cardioplegia; levosimendan is administered into a perfusate, which is ultrafiltered to form a blood cardioplegic solution, and administering normothermic blood cardioplegic solution to stop the donor heart, wherein the volume of the blood cardioplegic solution is at most 600 ml, as required by Claims 1 and 7;
or wherein the ex vivo cardioplegia is adapted to limit the duration of safe first anoxia of the myocardium to 20 minutes, as now required by Claim 7.

Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan as a single dose has positive ionotropic, chronotropic and vasodilatory effects (Pg. 271, Abstract).

Hearse et al. teaches that commercially available cardioplegia solutions contain large contaminant particles usually 2-20 µm in diameter which can have an adverse effect on coronary flow and that this impairment is reversed upon use of ultrafiltered solutions (Pg. 428, Abstract).
et al. teaches that normothermic donor heart perfusion during transportation using the Organ Care System beneficially reduces cold ischemic time and expansion of retrieval zone boundaries (Pg. 637, Column 1, Lines 46-49).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of conditioning a donor heart using the Organ Care System by administering a blood cardioplegic solution (perfusate) to the donor heart as taught by Saez et al. above, with the administration of levosimendan into the perfusate because Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan has positive ionotropic, chronotropic and vasodilatory effects.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain a cardioplegic solution with the aforementioned beneficial effects.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, cardioplegic solutions and their effects on isolated hearts.








effective filing date of the claimed invention to further modify the method of Saez et al.
and Lochner et al. of conditioning a donor heart using the Organ Care System by
administering a blood cardioplegic solution (perfusate) comprising levosimendan to the
donor heart to ultrafilter the perfusate prior to use as taught by Hearse et al. because
this is no more than the use of a known technique (ultrafiltration of perfusate) to improve
a known product (heart cardioplegia perfusate) in the same way (decrease in adverse
coronary flow).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to ultrafilter the blood cardioplegic solution
(perfusate) as taught by Hearse et al. in order to obtain cardioplegic perfusate solutions
free of large contaminating particles.  There would have been a reasonable expectation
of success in making this modification because all of the references are drawn to the
same field of endeavor, that is, heart cardioplegia/perfusate solutions.



effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care
System by administering an ultrafiltered blood cardioplegic solution (perfusate)
comprising levosimendan to the donor heart with the modification that the volume of
blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the
volume of cardioplegic solution can be adjusted depending on donor size and therefore
the volume is a recognized, result-effective variable and the determination of the
appropriate volume of the cardioplegic solution based on donor size (a small donor
would require lesser volume motivating a decrease in volume) by routine optimization
and experimentation is not inventive.  The MPEP at 2144.05 Il. B. states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because Saez et al. teaches that the volume of cardioplegic solution is subject to adjustment based on donor size and the determination of the appropriate cardioplegic volume by routine optimization and experimentation would have been within the purview of those of ordinary skill in the art before the elective filing dale of the claimed invention.

et al., Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the cardioplegic/perfusate be normothermic as taught by Messer et al. because the reference teaches that normothermic donor heart perfusion during transportation using the Organ Care System beneficially reduces cold ischemic time and expansion of retrieval zone boundaries.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain normothermic, cardioplegic perfusate solutions and the beneficial effects thereof.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, heart cardioplegia/perfusate solutions.










effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al., Hearse et al. and Messer et al. of conditioning a donor heart using the
Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic
solution (perfusate) comprising levosimendan to the donor heart wherein the time of
duration of first safe anoxia is 13-39 minutes (overlapping/encompassing the claimed value of 20 minutes) by adapting the ex vivo cardioplegia time of duration of safe anoxia to 13-39 minutes because the Saez et al. reference demonstrated the applicability of this safe anoxia duration in the in vivo cardioplegia. Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification in order to retain the ex vivo cardioplegia within established safe anoxia parameters.  There would have been a reasonable expectation of success in making this modification because Saez et al. already teaches an in vivo safe anoxia period overlapping the claimed amount.

With regard to the limitations of Claim 1 of, “to protect a myocardium and
enhance blood circulation of the myocardium” and “to remove inflammatory mediators,
to eliminate an excess of fluid, to correct an electrolyte composition and hematocrit’,
these are inherent characteristics of the combined prior art which performs the same
method steps using the same components as claimed.  Therefore, the combined prior
art method and composition would be expected to have the same characteristics.

Response to Arguments

Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Saez et al. does not teach or suggest the administration of a volume of blood cardioplegic solution is at most 600 ml for the in vivo and ex vivo cardioplegia, as required by Claims 1 and 7 (Remarks, Pg. 9, Lines 2-7).

This is not found to be persuasive for the following reasons, as discussed above, it would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care
System by administering an ultrafiltered blood cardioplegic solution (perfusate)
comprising levosimendan to the donor heart with the modification that the volume of
blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the
volume of cardioplegic solution can be adjusted depending on donor size and therefore
the volume is a recognized, result-effective variable and the determination of the
appropriate volume of the cardioplegic solution based on donor size (a small donor
would require lesser volume motivating a decrease in volume) by routine optimization
and experimentation is not inventive.  The Examiner further notes the finding of obviousness for use of a normothermic, blood cardioplegic solution comprising levosimendan was also discussed above.
ex vivo cardioplegia (Remarks, Pg. 9, Lines 8-14).

This is not found to be persuasive for the following reasons, the time period referenced by Applicant is the time the heart is connected to the OCS and thus refers to a period of perfusion of the heart with oxygenated perfusate and not to any time period of anoxia of the myocardium.  As noted by Applicant above, the 13-39 minute time period (overlapping/encompassing the claimed time) taught by Saez et al. above is the time between extraction of the heart from the donor body and connection to the OCS, and thus refers to the time period wherein the heart is not being perfused with oxygen naturally or by the OCS, and therefore a time period of anoxia of the myocardium.  






et al., Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the volume of blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the volume of cardioplegic solution can be adjusted depending on donor size and therefore the volume is a recognized, result-effective variable and the determination of the appropriate volume of the cardioplegic solution based on donor size (a small donor
would require lesser volume motivating a decrease in volume) by routine optimization
and experimentation is not inventive.  In response to Applicant's argument that the Saez reference is silent with regard to a link between reduction of the administered volume of blood cardioplegic solution and a reduction of the cardioplegia time, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that Lochner administers levosimendan alone and 30 minutes after cardioplegic solution, at the time of rehabilitation and this 30 minute stabilization is “required for consistent results”.  Applicant notes that the reference is silent regarding co-administration of levosimendan and cardioplegia solution as well as a reduction of the cardioplegic time (Remarks, Pg. 9, Lines 15-20).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lochner was cited only for its teaching that perfusion of hearts with a cardioplegic solution containing levosimendan as a single dose has positive ionotropic, chronotropic and vasodilatory effects.  As discussed above, it is through combination of the above cited references make obvious the co-administration of levosimendan and cardioplegia solution, the reduction of the volume of cardioplegic solution by routine optimization and experimentation as well as teaching a reduced cardioplegic time.

Applicant argues that the other cited references do not remedy the alleged deficiencies of Saez and Lochner.  Applicant argues that the cited references alone or combined do not teach or suggest the claimed method or provide any motivation to depart from the teachings of Saez, noting that Saez allegedly “teaches away” from use of a normothermic cardioplegic solution and a reduction of the volume thereof  (Remarks, Pg. 10, Lines 1-21).





.

Claims 1, 4, 5, 7 and 10 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000), as applied to Claims 1 and 7 above, and further in view of Matte et al. (2012), all of record.

The teachings of Saez et al., Hearse et al., Messer et al. and Lochner et al. were
discussed above.

None of the above references taught a method wherein the composition of blood
cardioplegic solution comprises 30 ml of 4% KCl, 10 ml of 25% MgSO4, 2 ml of 2%
lidocaine, 13 ml of NaHCO3, 6.5 ml of 15% mannitol and donor blood up to 600 ml, as
required by Claim 4;
wherein a single dose of levosimendan is injected into the perfusate, as required by Claim 5;

and a crystalloid solution at a ratio of 5:1, as required by Claim 10.

Matte et al. teaches a blood cardioplegic solution which consists of donor blood
and a crystalloid solution, wherein the crystalloid solution comprises; 4ml of 2 mEq/ml
KCl, 4 ml of 50% MgSO4, 13 ml of 1% lidocaine, 13 ml of NaHCO3 and 16.3 ml of 20%
mannitol which is mixed with patient blood at a ratio of 4:1 (Pg. 99, Column 2, Table 1
and Pg. 101, Column 2, Lines 11-14).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to further modify the method of Saez et al., Lochner
et al., Hearse et al. and Messer et al. of conditioning a donor heart using the Organ
Care System by administering an ultrafiltered, normothermic blood cardioplegic solution
(perfusate) comprising levosimendan to the donor heart to substitute the crystalloid blood cardioplegic solution of Matte et al. for that of the base blood perfusate solution of Saez et al. because this is no more than the simple substitution of one known element
(crystalloid blood cardioplegia solution) for another (cardioplegia solution) to obtain predictable results (heart cardioplegia).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:


Those of ordinary skill in the art before the effective filing date at the claimed
invention would have been motivated to make this substitution based on the availability
of the solutions and personal preference.  There would have been a reasonable
expectation of success in making this substitution because both cardioplegia solutions
are known as acceptable for inducing heart cardioplegia.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic base blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the levosimendan administration be by injection, and that the levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia are performed out of the body because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success. That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  Similarly, there are only a finite number of ways that the method steps of levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia may be performed either in vivo or ex vivo. 




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated lo make these modifications in order to prepare and administer a levosimendan-cardioplegic solution.  There would have been a reasonable expectation of success in making these modifications because the selection of an appropriate means of introducing levosimendan into a perfusate and performance of the method steps ex vivo would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.








4 and 10, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic crystalloid blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and the ratio thereof to patient blood to the instantly claimed amounts and ratio because the determination of the optimal or workable ranges of the concentrations of cardioplegia solution components, as disclosed by Matte et al. above, by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the cardioplegia solution will directly affect the efficacy of the composition in arresting the heart and protecting the arrested heart from cell death.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective cardioplegic solution.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

Response to Arguments

Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Matte does not teach or suggest the claimed blood cardioplegic solution as set forth in Claims 4 and 10 (Remarks, Pg. 4-11).

In response to Applicant's arguments against the Matte reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Matte was cited only for its teaching of a blood cardioplegic solution which consists of donor blood and a crystalloid solution, wherein the crystalloid solution comprises; 4ml of 2 mEq/ml KCl, 4 ml of 50% MgSO4, 13 ml of 1% lidocaine, 13 ml of NaHCO3 and 16.3 ml of 20% mannitol which is mixed with patient blood at a ratio of 4:1.  
As discussed above, it is the combination of the above cited references which makes obvious the claimed blood cardioplegia solution, the reduction of the volume and change in ratio of donor blood to crystalloid solution by routine optimization and experimentation, as well as teaching a reduced cardioplegic time.


s 1, 4-7 and 10-13 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000) and Matte et al. (2012), as applied to Claims 1, 4, 5, 7 and 10 above, and further in view of Malmberg et al. (2012), all of record.

The teachings of Saez et al., Hearse et al., Messer et al., Lochner et al. and Matte et al. were discussed above.

None of the above references taught a method wherein the single dose of levosimendan is 45 µg/kg, as required by Claims 6 and 13;
wherein the crystalloid solution comprises potassium chloride 4%, magnesium sulfate 25%, lidocaine 2%, sodium hydrocarbonate and mannitol 15%, as required by Claim 11;
or wherein a single dose of Levosimendan is injected into the perfusate, as required by Claim 12.

Malmberg et al. teaches administration of a single dose of levosimendan (Group L-IV) at 65 µg/kg mixed with cardioplegia solution (Pg. 2, Column 2, Lines 6-10 and Fig. 1) wherein in vivo administration of levosimendan provided a cardioprotective effect during ischemia (Pg. 5, Column 1, Lines 11-16).


et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood crystalloid cardioplegic solution (perfusate) comprising levosimendan to the donor heart to administer the levosimendan as a single dose as taught by Malmberg et al. above because this is no more than the use of a known technique (administration of a single dose of levosimendan to a cardioplegia solution) to improve similar a product (cardioplegia solution comprising levosimendan) in the same way (inclusion of levosimendan in cardioplegia solution).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a cardioplegia solution with the requisite levosimendan.  


et al. is drawn to the preparation and use of a cardioplegic solution comprising levosimendan.

  With regard to Claims 6, 11 and 12, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic crystalloid blood cardioplegic solution (perfusate) comprising a single dose of levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and levosimendan to the instantly claimed amounts and ratio because the determination of the optimal or workable ranges of the concentrations of cardioplegia solution components and levosimendan by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the cardioplegia solution will directly affect the efficacy of the composition in arresting the heart and protecting the arrested heart from cell death, while the amount of levosimendan will directly affect the efficacy of providing cardioprotection.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective and protective cardioplegic solution. 


With regard to Claim 12, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic base blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the levosimendan administration be by injection, and that the levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia are performed out of the body because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success.  That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  Similarly, there are only a finite number of ways that the method steps of levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia may be performed either in vivo or ex vivo. 





The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated lo make these modifications in order to prepare and administer a levosimendan-cardioplegic solution.  There would have been a reasonable expectation of success in making these modifications because the selection of an appropriate means of introducing levosimendan into a perfusate and performance of the method steps ex vivo would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments

Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 




This is not found to be persuasive for the following reasons, as discussed above, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic crystalloid blood cardioplegic solution (perfusate) comprising a single dose of levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and levosimendan to the instantly claimed amounts and ratio because the determination of the optimal or workable ranges of the concentrations of cardioplegia solution components and levosimendan by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the cardioplegia solution will directly affect the efficacy of the composition in arresting the heart and protecting the arrested heart from cell death, while the amount of levosimendan will directly affect the efficacy of providing cardioprotection.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective and protective cardioplegic solution. 

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        01/25/2022

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653